Citation Nr: 0828374	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  02-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disability evaluation.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

In March 2003, the Board issued a decision which denied the 
veteran's claim.  The veteran appealed the Board's March 2003 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated March 18, 2005, the 
Court vacated the Board's decision and remanded this case.  
The contents of the Court's Order will be described below.

The veteran testified before a Decision Review Officer (DRO) 
at a personal hearing held at the RO in November 2002.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.


VCAA notice

As was noted in the Introduction, in an Order dated March 18, 
2005, the Court remanded this issue to the Board.  
Specifically, the Court found that the Board had erroneously 
determined that VA had complied with the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) and remanded 
the case for readjudication.  See the March 18, 2005 Order, 
page 2.  

Among other things, the VCAA defines the obligations of VA 
with respect to its duty to notify and assist the veteran in 
the development of his claim.   
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA is applicable to all claims filed on or after the date 
of its enactment, or filed before the date of enactment and 
not yet final as of that date.  

With respect to the increased rating issue on appeal, 
although the RO sent the veteran a VCAA letter in October 
2001, that letter did not satisfy the requirements of the 
VCAA.  Specifically, the letter did not notify the veteran of 
the evidence necessary to substantiate his claim and which 
portion of the evidence is to be provided by him and which 
part VA would assist him in obtaining.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, there have been two significant recent judicial 
decisions concerning the VCAA that affects the veteran's 
claim.  In the first decision, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that a claimant is to be 
provided notice as to the type of evidence necessary to 
establish a disability rating and/or effective date for the 
disability on appeal.  Because the veteran in this case has 
received no notice as to disability rating and effective 
date, it would be prejudicial to proceed to a decision on the 
merits of the claim at this time.  Accordingly, the veteran 
must be provided with proper notice under Dingess.

In the second decision, Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-Flores 
at 43-44.  In this case, the veteran has not been provided 
with proper notice under Vazquez-Flores.  Therefore, based on 
the foregoing, the Board finds that a remand is necessary in 
order to provide the veteran a proper notice letter in 
compliance with the March 2005 Court Order.


Hearing request

As noted in the Introduction, the veteran testified at a 
hearing before a DRO in November 2002.  However, in July 
2008, the Board sent a letter to the veteran incorrectly 
informing him that the November 2002 hearing was conducted by 
a Veterans Law Judge who is no longer with the Board and 
asked if he would like to reschedule his Board hearing with 
another Veterans Law Judge.  The veteran responded in August 
2008, indicating that he now desires a video teleconference 
hearing before the Board.  

The failure to afford the veteran a hearing would amount to a 
denial of due process. 38 C.F.R. § 20.904(a)(3) (2007).  
Therefore, the veteran should be scheduled for a video 
conference hearing before the Board at that RO in 
Indianapolis, Indiana, after he has received appropriate VCAA 
notice as detailed above. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED to the 
Indianapolis RO for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
PTSD.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; and, (3) inform him about the 
information and evidence he is expected 
to provide.

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life.  The veteran should also be 
provided with the applicable rating 
criteria.  Additionally, the claimant 
must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.  The notice must also 
provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation. See Vazquez- 
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  After providing the veteran with a 
proper notice letter and undertaking 
any additional development deemed 
appropriate, the RO should readjudicate 
the veteran's claim of entitlement to 
an increased evaluation for PTSD.  If 
the benefit sought on appeal remains 
denied, in whole or in part, the RO 
should provide the veteran and his 
attorney with a supplemental statement 
of the case and afford them a 
reasonable opportunity to respond.   

3.  After completing the above 
development, the RO should take 
appropriate steps in order to schedule 
the veteran for a personal hearing with 
a Veterans Law Judge of the Board via 
video conference at the local office in 
accordance with his request.  The 
veteran should be notified in writing 
of the date, time, and location of the 
hearing. After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board in 
accordance with appellate procedures.
 
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


